Citation Nr: 1403308	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for myoclonus (claimed as restless leg syndrome to include arm, leg and whole body).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service with the Navy from September 1984 to July 1992 and with the Army from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, granting service connection for myoclonus (claimed as restless leg syndrome) and assigning a noncompensable (0 percent) evaluation.  

In April 2013, the Veteran testified at a hearing before the undersigned at the RO in Muskogee, Oklahoma.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file (Virtual VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a QTC examination in December 2011 during which several disabilities were evaluated including his service connected myoclonus.  The Board finds it necessary that the Veteran undergo another examination, to be performed by a neurologist. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected myoclonus since December 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records that are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA neurological examination by a neurologist to determine the extent and severity of his service connected myoclonus (claimed as restless leg syndrome to include arm, leg and whole body).  The entire claims file must be reviewed by the examiner.  All signs and symptoms of the service-connected disability must be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 8103 (convulsive tics) and 8911 (epilepsy, petit mal)).  The examiner must evaluate the Veteran's complained of symptoms of involuntary movement of his limbs and body, violent shaking at night, seizure like activity, and snorting sounds.   

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


